 

Exhibit 10.1

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

This SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
effective as of June 5, 2017, among ENBRIDGE ENERGY PARTNERS, L.P., a Delaware
limited partnership, as borrower (the “Borrower”), each Lender named on the
signature pages hereto, and BANK OF AMERICA, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders, and the Administrative Agent are parties to
that certain Credit Agreement dated as of September 26, 2011 (as amended by that
certain First Amendment to Credit Agreement, effective as of September 30, 2011,
that certain Extension Agreement and Second Amendment to Credit Agreement,
effective as of September 26, 2012, that certain Extension Agreement and Third
Amendment to Credit Agreement, effective as of October 28, 2013, that certain
Fourth Amendment to Credit Agreement, effective as of December 23, 2013, that
certain Extension Agreement and Fifth Amendment to Credit Agreement, effective
as of October 6, 2014, that certain Extension Agreement and Sixth Amendment to
Credit Agreement, effective as of October 23, 2015 and as further amended,
restated, or otherwise modified from time to time, the “Credit Agreement”).

 

WHEREAS, Borrower has requested certain amendments to the Credit Agreement to
facilitate the sale of Midcoast Energy Partners, L.P. (“MEP”) and MEP’s
subsidiaries to a subsidiary of Enbridge Inc. (the “MEP Transaction”).

 

WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto are willing to agree to amend the Credit Agreement as set forth in
Section 2 below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.        Definitions. Unless otherwise defined in this Amendment, terms
used in this Amendment which are defined in the Credit Agreement shall have the
meanings assigned to such terms in the Credit Agreement. The interpretive
provisions set forth in Section 1.02 of the Credit Agreement shall apply to this
Amendment.

 

SECTION 2.         Amendments to the Credit Agreement. The Credit Agreement is
amended as follows, effective as of the Effective Date (as defined in Section 3
below).

 

(a)         Amendments to Section 1.01 (Definitions).

 

(i)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means, at each relevant time of determination,

 

 

 

 

(a) any credit institution or investment firm established in any EEA Member
Country, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent, and with respect to each of
the preceding clauses (a) through (c), which institution, firm or entity is
subject to the supervision of an EEA Resolution Authority.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having authority to exercise any Write-Down and
Conversion Powers.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

 

(ii)The Definition of “Defaulting Lender” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded, or (ii) pay to the
Administrative Agent, any L/C Issuer, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Line Loans) within two Business
Days of the date when required to be paid by it hereunder, (b) has notified the
Borrower, the Administrative Agent, any L/C Issuer or the Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
two Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder
(provided, that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) in the case of a Lender or its
direct or indirect parent company that is an EEA Financial Institution, become
subject to a Bail-In Action; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) upon delivery of written notice
of such determination to the Borrower, each L/C Issuer, the Swing Line Lender
and each Lender.”

 

 2 

 

 

(b)         Amendment to Section 2.03(a) (The Letter of Credit Commitment).
Section 2.03(a) of the Credit Agreement is amended to delete each reference to
“or the MEP Unrestricted Subsidiaries” therein.

 

(c)         Amendment to Section 2.16(a)(iv) (Defaulting Lenders). Section
2.16(a)(iv) of the Credit Agreement is hereby amended by replacing the text “No”
at the beginning of the final sentence thereof with the text “Subject to Section
10.23, no” in lieu thereof.

 

(d)         Amendment to Section 7.08(a) (Unrestricted Subsidiaries; MEP).
Section 7.08(a) of the Credit Agreement is amended and restated in its entirety
as follows:

 

(a)         Neither the Borrower nor any Restricted Subsidiary may guaranty or
otherwise become liable in respect of any Indebtedness or other obligations of,
grant any Lien on any of its property to secure any Indebtedness of or other
obligation of, or provide any other form of credit support to, any Unrestricted
Subsidiary, provided however that the Borrower or a Restricted Subsidiary may
grant a Lien on the equity interests of an Unrestricted Subsidiary to secure
Indebtedness of such Unrestricted Subsidiary.

 

(e)         Deletion of Section 7.08(c) (Unrestricted Subsidiaries; MEP).
Section 7.08(c) of the Credit Agreement is deleted.

 

(f)          Addition of New Section 10.23 (Acknowledgment and Consent to
Bail-In of EEA Financial Institutions). Article X of the Credit Agreement is
hereby amended by adding a new Section 10.23 to read in its entirety as follows:

 

10.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Agreement, in any other Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under this Agreement or in any other Loan Document, to the
extent such liability is unsecured, may be subject to the Write- Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

 3 

 

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder or any other Loan
Document which may be payable to it by any party hereto that is an EEA Financial
Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 3.         Conditions to Effectiveness. This Amendment shall be
effective as of the date on which each of the following conditions has been
satisfied (the “Effective Date”):

 

(a)the Administrative Agent has received counterparts of this Amendment executed
by the Borrower and Required Lenders (which may be by telecopy or other
electronic transmission); and

 

(b)the MEP Transaction has been consummated.

 

SECTION 4.         Notice of MEP Transaction. Borrower will promptly provide
written notice (which may be by electronic transmission) to the Administrative
Agent that the Borrower and its Subsidiaries have consummated the MEP
Transaction.

 

SECTION 5.         Representations and Warranties. As a material inducement to
the Administrative Agent and the Lenders to execute and deliver this Amendment,
the Borrower represents and warrants to the Lenders that as of the Effective
Date, both immediately before and after giving effect to this Amendment, that:

 

(a)          This Amendment has been duly authorized, executed, and delivered by
the Borrower and the Credit Agreement as amended hereby constitutes its legal,
valid, and binding obligations enforceable against it in accordance with their
respective terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium, and similar laws affecting
creditors’ rights generally and to general principles of equity).

 

(b)          The representations and warranties set forth in Article V of the
Credit Agreement are true and correct in all material respects on and as of the
Effective Date, after giving effect to this Amendment, except to the extent such
representations and warranties relate solely to an earlier date, in which case,
they shall be true and correct as of such date.

 

 4 

 

 

(c)          As of the date hereof, at the time of and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

 

(d)         No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority is required to be
obtained or made by the Borrower by any material statutory law or regulation
applicable to it as a condition to the execution, delivery or performance by, or
enforcement against, the Borrower of this Amendment. The execution, delivery,
and performance by the Borrower of this Amendment has been duly authorized by
all necessary corporate or other organizational action, and does not and will
not (i) violate the terms of any of the Borrower’s Organization Documents, (ii)
result in any breach of, constitute a default under, or require pursuant to the
express provisions thereof, the creation of any consensual Lien on the
properties of the Borrower under, any Contractual Obligation to which the
Borrower is a party or any order, injunction, writ or decree of any Governmental
Authority to which the Borrower or its property is subject, or (iii) violate any
Law, in each case with respect to the preceding clauses (i) through (iii), which
would reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.        Effect; Affirmation and Ratification of Loan Documents. This
Amendment (a) except as expressly provided herein, shall not be deemed to be a
consent to the modification or waiver of any other term or condition of the
Credit Agreement or of any of the instruments or agreements referred to therein
and does not constitute a waiver of compliance or consent to noncompliance by
the Borrower with respect to the terms, provisions, conditions and covenants of
the Credit Agreement and (b) shall not prejudice any right or rights which the
Administrative Agent or the Lenders may now have under or in connection with the
Credit Agreement, as amended by this Amendment. Except as otherwise expressly
provided by this Amendment, all of the terms, conditions and provisions of the
Credit Agreement and the other Loan Documents shall remain the same, including,
without limitation, all of the Borrower’s obligations and covenants under each
Loan Document. It is declared and agreed by each of the parties hereto that the
Credit Agreement, as amended hereby, and the other Loan Documents, from and
after the Effective Date, shall continue in full force and effect and are hereby
ratified and confirmed in all respects, and that this Amendment and such Credit
Agreement shall be read and construed as one instrument. The Borrower represents
and acknowledges that it has no claims, counterclaims, offsets, credits or
defenses to the Loan Documents or the performance of its obligations thereunder.
From and after the Effective Date, each reference in the Credit Agreement,
including the schedules and exhibits thereto and the other documents delivered
in connection therewith, to the “Credit Agreement,” “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, shall mean and be a
reference to the Credit Agreement as amended hereby, respectively.

 

SECTION 7.        Miscellaneous. This Amendment shall for all purposes be
construed in accordance with and governed by the laws of the State of New York
and applicable federal law. The captions in this Amendment are for convenience
of reference only and shall not define or limit the provisions hereof. This
Amendment may be executed in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart. Delivery of an
executed counterpart of this Amendment by facsimile or in electronic form shall
be effective as the delivery of a manually executed counterpart. This Amendment
shall be a “Loan Document” as defined in the Credit Agreement.

 

SECTION 8.        Entire Agreement. THE CREDIT AGREEMENT (AS AMENDED BY THIS
AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers effective as
of the date and year first above written.

 

  ENBRIDGE ENERGY PARTNERS, L.P.,   a Delaware limited partnership, as Borrower
          By: ENBRIDGE ENERGY MANAGEMENT,     L.L.C., as delegate of Enbridge
Energy Company, Inc., its General Partner             By: /s/ Stephen J. Neyland
      Name: Stephen J. Neyland       Title: Vice President – Finance

 

[SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT]



 

 

 

 

  BANK OF AMERICA, N.A., as Administrative Agent         By: /s/ Priscilla Baker
    Name: Priscilla Baker     Title:  Assistant Vice President

 

[SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  BANK OF AMERICA, N.A., as a Lender, a L/C Issuer and Swing Line Lender        
By: /s/ James K.G. Campbell     Name:  James K.G. Campbell     Title:  Director

 

[SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  ROYAL BANK OF CANADA, as a Lender and an L/C Issuer         By: /s/ Tim
VandeGriend     Name: Tim VandeGriend     Title: Authorized Signatory

 

[SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT]



 

 

 

 

  EXPORT DEVELOPMENT CANADA, as a Lender         By: /s/ Christopher Wilson    
Name: Christopher Wilson     Title: Financing Manager         By: /s/ Sheila
Banning     Name: Sheila Banning     Title: Financing Manager

 

[SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  UBS AG, STAMFORD BRANCH, as a Lender         By: /s/ Craig Pearson     Name:
Craig Pearson     Title: Associate Director Banking Product Services, US        
By: /s/ Darlene Arias     Name: Darlene Arias     Title: Director

 

[SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  WELLS FARGO BANK, N.A., as a Lender         By: /s/ Borden Tennant     Name:
Borden Tennant     Title:  Assistant Vice President

 

[SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 



  MORGAN STANLEY BANK, N.A., as a Lender         By: /s/ Patrick Layton    
Name: Patrick Layton     Title: Authorized Signatory

 

[SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender         By: /s/ Kevin
Sparks     Name: Kevin Sparks     Title: Director

 

[SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  BNP PARIBAS, as a Lender         By: /s/ Michael Gosselin     Name: Michael
Gosselin     Title: Managing Director         By: /s/ Zainuddin Ahmed     Name:
Zainuddin Ahmed     Title: Vice President

 

[SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender         By: /s/ Juan J. Javellana    
Name: Juan J. Javellana     Title: Executive Director

 

[SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  MIZUHO BANK, LTD., as a Lender         By: /s/ Brad C. Crilly     Name: Brad
C. Crilly     Title: Managing Director

 

[SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  CITIBANK, N.A., as a Lender         By: /s/ Peter Vardos     Name: Peter
Vardos     Title: Vice President

 

[SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT]

 

 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender         By: /s/ Ming K. Chu    
Name: Ming K. Chu     Title: Director         By: /s/ Virginia Cosenza     Name:
Virginia Cosenza     Title: Vice President

 

[SIGNATURE PAGE TO

SEVENTH AMENDMENT TO CREDIT AGREEMENT]

 

 

